Citation Nr: 0102023	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-07 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318 (West 1991).

3.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1151 (West 1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to 
August 1945.  He died in January 1992.  In an April 1992 
rating action the Department of Veterans Affairs (VA) denied 
entitlement to service connection for the cause of the 
veteran's death.  The appellant appealed from that decision.  
In November 1995 the Board of Veterans' Appeals (Board) 
affirmed the denial.  In a July 1996 rating action the VA 
denied entitlement to dependency and indemnity compensation 
under 38 U.S.C.A. § 1151.  The appellant appealed from that 
decision.  In September 1998 the Board denied entitlement to 
death benefits under 38 U.S.C.A. § 1151. 

Shortly thereafter, the appellant submitted additional 
information for the purpose of reopening both claims.  In 
February 1999 the regional office held that the additional 
evidence was new and material and was sufficient to reopen 
the claims.  However, they were denied.  The appellant 
appealed from that decision.  In April 1999 she was sent a 
statement of the case on the issues of entitlement to service 
connection for the cause of the veteran's death, entitlement 
to dependency and indemnity compensation under 38 U.S.C.A. 
§ 1318 and entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1151.  
These issues are now before the Board for appellate 
consideration.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been submitted or 
obtained and is now of record.

2.  The veteran's service-connected disabilities consisted of 
inactive pulmonary tuberculosis, rated 60 percent disabling; 
resection of eight ribs, rated 50 percent disabling; and 
inactive tuberculosis of the 3rd an 4th lumbar vertebrae, 
rated 10 percent disabling.  The combined rating for the 
service-connected disabilities had been 80 percent for over 
20 years and was a protected rating.

3.  The veteran died in January 1992.  The original death 
certificate reflected that the immediate cause of death was a 
liver tumor, with no contributory causes listed.

4.  A copy of the death certificate submitted in 1998 still 
stated that the immediate cause of death was a liver tumor 
but added congestive heart failure and chronic obstructive 
pulmonary disease as significant conditions contributing to 
death.

5.  Carcinoma, a heart disability, or chronic obstructive 
pulmonary disease were not demonstrated either during the 
veteran's active military service or for many years 
thereafter.

6.  The evidence does not establish that the veteran's 
carcinoma, heart disease or chronic obstructive pulmonary 
disease were caused by or are proximately related to his 
service-connected inactive pulmonary tuberculosis or any 
other service-connected disability.

7.  There is no medical evidence establishing that the 
veteran's death was caused by or was otherwise related to any 
VA hospitalization, surgical or medical treatment, and none 
appears to be available.

8.  In February 1988 the Board of Veterans' Appeals denied 
entitlement of the veteran to a total rating based on 
individual unemployability.


CONCLUSIONS OF LAW

1.  The veteran's carcinoma, heart disability and chronic 
obstructive pulmonary disease were not incurred in or 
aggravated during service and were not proximately due to or 
the result of a service-connected disease or disability.  The 
carcinoma and heart disability may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.307, 3.309, 3.310 
(2000).

2.  A service-connected disease or disability did not cause 
or contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 
38 C.F.R. § 3.312 (2000).

3.  The evidence of record is not sufficient to support or 
place in equipoise the appellant's claims for dependency and 
indemnity compensation under the provisions of 38 U.S.C.A. 
§§ 1318 and 1151 and therefore benefits may not be awarded 
pursuant to those laws.  38 U.S.C.A. §§ 1151, 1318, 5107 
(West 1991); 38 C.F.R. §§ 3.22, 3.358 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that the appellant has been made aware of 
what evidence was pertinent to her claims and afforded the 
opportunity to submit such.  The regional office has obtained 
all relevant medical records and afforded the appellant 
adequate opportunity to respond to the analysis.  
Accordingly, the Board considers that all necessary notice 
has been furnished and that the VA duty to assist the 
appellant with regard to her claims has been fulfilled.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, 2097, (2000), (to be codified at 
38 U.S.C.§§ 5103 and 5103A).  

I.  The Claim for Service Connection for the Cause of the 
Veteran's Death

The record reflects that the veteran died in January 1992.  
His original death certificate reflects that the immediate 
cause of death was a liver tumor of unknown onset.  No 
underlying or contributing causes were reported.

A revised death certificate submitted by the appellant in 
1998 reflects that the immediate cause of the veteran's death 
was a liver tumor.  Other significant contributing conditions 
listed were congestive heart failure and chronic obstructive 
pulmonary disease.  The issuing state (Idaho) has declined to 
amend the original death certificate to reflect the additions 
contained in the revised version.  

An autopsy report reflects final diagnoses including calcific 
aortic stenosis with moderate left ventricular hypertrophy, 
mild aneurysmal dilatation of the ascending aorta, left upper 
lobectomy and thoracoplasty for remote tuberculosis, 
pulmonary emphysema, bronchogenic carcinoma with extensive 
metastases to the liver, cholelithiasis and diverticulosis of 
the colon.

At the time of the veteran's death, service connection had 
been established for inactive pulmonary tuberculosis, rated 
60 percent disabling; resection of eight ribs, rated 50 
percent disabling; and inactive tuberculosis of the 3rd and 
4th lumbar vertebrae, rated 10 percent disabling.  The 
combined rating for the service-connected disabilities had 
been 80 percent for over 20 years and that rating was 
protected.

The veteran's service medical records do not reflect the 
presence of carcinoma, a heart disability or chronic 
obstructive pulmonary disease.

Carcinoma, a heart disability or chronic obstructive 
pulmonary disease were not shown on VA examinations and 
reports of VA and service department hospitalizations of the 
veteran from December 1946 to October 1953.

In a statement by a private physician dated in December 1980, 
the diagnoses included chronic obstructive pulmonary disease 
with hypoxemia and arteriosclerotic heart disease with 
possible angina pectoris.

A VA outpatient treatment record dated in March 1981 reflects 
a finding of chronic obstructive pulmonary disease that 
appeared to be stable.

The veteran was afforded a VA examination in October 1981.  
Various findings were recorded on physical examination.  The 
diagnoses were history of pulmonary tuberculosis, treated 
without recurrence and inactive, status post left 
thoracoplasty secondary to the pulmonary tuberculosis, and 
chronic obstructive lung disease secondary to pulmonary 
tuberculosis and smoking.

In October 1982 the veteran's records were reviewed by a VA 
physician, a specialist in pulmonary diseases to determine 
whether the veteran's chronic obstructive lung disease was 
related to his service-connected pulmonary tuberculosis.  The 
specialist noted that chronic obstructive pulmonary disease 
was not usually causally associated with post tuberculosis 
sequelae and was more commonly seen as the end-point of 
chronic smoke abuse, which was usually associated with 
diseases such as chronic bronchitis and emphysema.  Although 
features of the veteran's clinical course were compatible 
with chronic bronchitis, the possibility of post tuberculous 
bronchiectasis could not be completely excluded and could 
account for some of the abnormalities noted on pulmonary 
function testing.  He stated that pulmonary function testing 
only reflected physiologic abnormalities and thus could not 
always be used to distinguish among specific diagnoses.  He 
noted however that previous X-ray studies did not mention any 
radiographic changes suggestive of bronchiectasis in the 
veteran, and a bronchoscopy performed in April 1978 in a 
private hospital had shown airway changes compatible with 
chronic bronchitis.

The specialist stated that bronchography would be the only 
way to definitely establish whether an element of 
bronchiectasis was present.  However, he felt it would be 
contraindicated due to the possible ill effects it might have 
on the veteran's already compromised gas exchange.  He 
concluded that the question could not be completely answered 
with certainty.  Based on the currently available data it 
would be reasonable to say that the veteran's chronic 
obstructive pulmonary disease was likely related to his long 
history of cigarette smoking but that an element of his 
physiologic abnormalities could conceivably be attributed to 
post tuberculous bronchiectasis.

When the veteran was examined by the VA in September 1986 the 
diagnoses were pulmonary tuberculosis, tuberculosis of L3 and 
L4, inactive with significant impairment, thoracotomy with 
rib resection and evidence of impairment, and severe chronic 
obstructive pulmonary disease.

During a November 1987 hearing at the regional office, the 
veteran related that he had initially noticed his lung 
capacity was failing in the early 1970's.  He stated that he 
had smoked about a pack a day for a long time.

The regional office received VA outpatient treatment records 
reflecting that the veteran was observed and treated for 
various conditions from 1981 to 1991 including chronic 
obstructive pulmonary disease.

The veteran's terminal period of hospitalization at a VA 
hospital in January 1992 reflects diagnoses of bronchogenic 
carcinoma with extensive metastases to the liver, severe 
chronic obstructive pulmonary disease, aortic insufficiency 
and aortic stenosis, a mild ascending aortic aneurysm, status 
post left lobectomy for tuberculosis and history of 
gastritis.  He died the same day he was admitted.

The appellant filed her initial claim for service-connected 
death benefits shortly after his death.  As noted above, that 
claim was denied and apealed, ultimately leading to a Board 
decision in November 1995.

During a December 1992 hearing at the regional office, the 
appellant related that she had lived with the veteran for 25 
years.  She stated that during that entire time the veteran 
had suffered from a lung disorder and most of his problems 
involved his lungs.

In an April 1999 statement a VA physician indicated that he 
had been a member of the treatment team that attended the 
veteran at the time of his death in January 1992.  He could 
affirm that the signature and initials on the veteran's death 
certificate in January 1992 were those of another VA 
physician.  Based on his review of the veteran's medical 
record, including a full report of his autopsy, he could 
attest to the fact that the veteran's death was due to 
bronchogenic carcinoma, metastatic, primarily to the liver.  
In addition, it was his opinion that pulmonary emphysema 
(also known as chronic obstructive pulmonary disease) and 
congestive heart failure were contributing causes of death.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.

Where a veteran served ninety (90) days or more during a 
period of war and carcinoma or heart disease becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be a cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing in death but rather it must be shown that there was 
a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In this case, the death certificates of record reflect that 
the immediate cause of death was a tumor of the liver.  
Congestive heart failure and chronic obstructive pulmonary 
disease were listed as other significant conditions 
contributing to death on a revised death certificate 
submitted by the appellant and these contributing conditions 
have been confirmed by a physician who helped treat the 
veteran.  However, none of the causal or contributory fatal 
disorders were demonstrated during the veteran's active 
military service or for many years following his separation 
from service.  Thus, service connection for the cause of the 
veteran's death would not be warranted either on the basis of 
direct service incurrence or under the presumptive provisions 
of the law.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131; 38 C.F.R. 
§§ 3.307, 3.309.

When the veteran was examined by the VA in October 1981 the 
diagnoses included a history of pulmonary tuberculosis, 
treated without recurrence and inactive and mild chronic 
obstructive lung disease secondary to the pulmonary 
tuberculosis and smoking.  However, the veteran's records 
were subsequently reviewed by a VA physician, a specialist in 
pulmonary diseases, who indicated in October 1982, that 
chronic obstructive pulmonary disease was not usually 
causally associated with post tuberculosis sequelae and was 
more commonly seen as the end-point of chronic cigarette 
smoking that was usually associated with the diseases such as 
chronic bronchitis and emphysema.  Although features of the 
veteran's clinical course were compatible with chronic 
bronchitis, the possibility of post tuberculous 
bronchiectasis could not be completely excluded at that time.  
He concluded that it was reasonable that the veteran's 
chronic obstructive pulmonary disease was likely related to 
his long history of cigarette smoking but that an element of 
his physiological abnormalities could conceivably be 
attributed to post tuberculous bronchiectasis.  While testing 
to confirm or rule out this possibility was not medically 
appropriate in 1982, the veteran's autopsy report does not 
reflect the presence of bronchiectasis.  Thus, the 
uncertainty expressed in the October 1982 VA physician's 
report has been removed.  Under the circumstances, the 
evidence does not establish that the veteran's chronic 
obstructive pulmonary disease was proximately due to or the 
result of his service-connected inactive pulmonary 
tuberculosis.  Service connection for the chronic obstructive 
pulmonary disease would therefore not be warranted on a 
secondary basis.  38 C.F.R. § 3.310(a).

The remaining question for consideration is whether the 
veteran's service-connected conditions contributed to his 
death.  In this regard, the combined rating for the service-
connected disabilities had been 80 percent for over 20 years 
and was protected.  A protected rating cannot be reduced and 
therefore no examinations to determine whether the rating 
continues to be medically appropriate are conducted.  
However, the pulmonary tuberculosis had been inactive for 
many years and the evidence rather clearly and uniformly 
establishes that the service-connected disorders were not of 
such a nature and extent so as to result in debilitation or 
otherwise hasten the veteran's death.

In view of the above discussion, the Board is unable to 
conclude that service connection is warranted for the cause 
of the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

The Board has carefully reviewed the entire record with 
regard to the appellant's claim for service connection for 
the cause of the veteran's death; however, the Board does not 
find the evidence to be so evenly balanced that there is 
doubt regarding any material matter pertaining to that issue.  
38 U.S.C.A. § 5107.

II.  The Claim for Dependency and Indemnity Compensation 
under
the Provisions of 38 U.S.C.A. § 1318.

Benefits shall be paid to a deceased veteran's surviving 
spouse or children in the same manner as if the veteran's 
death is service connected when the following conditions are 
met:  (1) The veteran's death was not caused by his or her 
own willful misconduct; and (2) the veteran was in receipt of 
or entitled to receive (or but for the receipt of military 
retired pay was entitled to receive) compensation at the time 
of death for a service-connected disability that either:  (a) 
Was continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death; (b) was continuously rated 
totally disabling by a schedular or unemployability rating 
from the date of the veteran's discharge or release from 
active duty for a period of not less than five years 
immediately preceding death.  38 U.S.C.A. § 1318; 38 C.F.R. 
§ 3.322.

Except with respect to benefits under the provisions of 38 
U.S.C.A. § 1318 and certain other cases, issues involved in a 
survivor's claim for death benefits will be decided without 
regard to any prior disposition of those issues during the 
veteran's lifetime.  38 C.F.R. § 20.1106.

As noted previously, the veteran's service-connected 
disabilities had been rated as 80 percent disabling in 
combination for over 20 years and was a protected rating.  In 
a decision dated in February 1988 the Board of Veterans' 
Appeals denied a total rating based on individual 
unemployability.  In the presentations prior to that 
decision, no claim had been made that the individual 
schedular evaluations then in effect were incorrect or that 
he was entitled to a total schedular evaluation for any of 
his service connected disabilities or the combination 
thereof.  

In this case, the appellant has pursued multiple claims over 
the years and is knowledgeable and experienced in dealing 
with veteran's benefit claims.  Nevertheless, she has not 
submitted any evidence tending to establish that the veteran 
had service-connected disabilities that could have been 
evaluated as 100 percent disabling for a period of 10 or more 
years prior to his death.  As indicated above, in February 
1988, the Board of Veterans' Appeals denied entitlement of 
the veteran to a total rating based on individual 
unemployability.  That decision was some 4 years prior to the 
veteran's death.  The U.S.Court of Appeals for Veteran's 
Claims has held that where a final VA determination had 
denied a veteran a total disability rating so that the 
veteran had not been rated totally disabled for 10 continuous 
years prior to his death, a survivor seeking benefits under 
38 U.S.C.A. §  1318(b) must demonstrate clear and 
unmistakable error in the prior VA determination in order to 
establish eligibility under 38 U.S.C.A. 1318 (b)(1).  Marso 
v. West 13 Vet.App. 260 (1999).  The appellant has not 
alleged or demonstrated clear and unmistakable error in the 
February 1988 Board decision, and that decision remains 
final.  38 C.F.R. § 20.1106.  Accordingly, it follows that 
favorable action in connection with her appeal for dependency 
and indemnity compensation benefits under 38 C.F.R. § 1318 is 
not in order.

III.  The Claim for Dependency and Indemnity Compensation
under the Provisions of 38 U.S.C.A. § 1151.

Based upon a claim for compensation under 38 U.S.C.A. § 1151 
received after October 1, 1997, benefits may be paid for 
disability or death caused by hospital care, medical, or 
surgical treatment, or examination furnished the veteran 
under any law administered by the VA, when the proximate 
cause of the disability or death was carelessness, 
negligence, lack of proper skill, error in judgment or 
similar instance of fault on the part of the VA in furnishing 
the hospital care, medical or surgical treatment or 
examination; or the disability was due to an event not 
reasonably foreseeable.

In determining whether such additional disability resulted 
from a disease or injury or aggravation of an existing 
disease or injury suffered as a result of hospital, medical, 
or surgical treatment, it will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincident therewith.  38 C.F.R. § 3.358.

The record reflects that the veteran was hospitalized at a VA 
medical center in January 1992 when his death occurred.  The 
hospital report reflects that he had been admitted with a 
complaint of increasing shortness of breath.  He was found to 
have severe chronic obstructive pulmonary disease, 
significant congestive heart failure and critical renal 
function, considered probably secondary to decreased 
perfusion from the congestive heart failure and theophylline 
toxicity.  His death occurred on the day of admission.  The 
final diagnoses included bronchogenic carcinoma with 
extensive metastases to the liver, severe chronic obstructive 
pulmonary disease and aortic insufficiency with aortic 
stenosis.  

The prior Board decision on this issue, which was rendered in 
September 1998 and is final, considered the claim under the 
law which had been in effect prior to October 1, 1997.  That 
decision, which was decided under substantive and procedural 
laws which have since been superceded, found that there was 
no significant evidence to support her theory that the 
theophylline toxicity noted on the final hospital summary was 
the result of VA treatment or that there had been a failure 
by the VA to diagnose the veteran's liver cancer and that 
this contributed to his death.  The regional office has 
considered her subsequent claim as reopened, apparently 
because of the changes in the law and the submission of 
additional evidence, in the form of a modified death 
certificate and an explanation of the contributory factors 
leading to the veterans death by one of his treating 
physicians. 

However, the entire evidence of record at this time does not 
place the evidence pertinent to the 38 U.S.C.A. § 1151 claim 
in equipoise or more supportive of her claim.  Although 
afforded the opportunity, the appellant has not submitted any 
medical opinion or authority in support of her assertion that 
the veteran sustained an injury or an aggravation of an 
injury as a result of the VA hospitalization and that the 
injury or aggravation resulted in the death of the veteran.  
Contrary to her assertion, the evidence of record shows that 
the veteran was admitted to the VA hospital in extreme 
distress and that he did not receive any treatment or 
medication which had a significant impact on his terminal 
illness.  The current standard for the award of benefits 
under 38 U.S.C.A. § 1151 is quite a bit more restrictive than 
the standard which was in place at the time of her previous 
claim.  Currently, carelessness, negligence, lack of proper 
skill, etc. is now required.  Nothing which meets this 
standard has been alleged or is in any way implied in the 
evidence of record.  In short, the current record does not 
raise the possibility that the claim is, or could be 
substantiated.  The apparently available evidence does not 
even establish that the veteran sustained an injury or 
illness, or an aggravation of an injury or illness as a 
result of the VA hospitalization that contributed to or 
resulted in his death.  Accordingly, the claim must be 
denied.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is not established.  Entitlement to 
dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1318 is not established.  Entitlement to 
dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1151 is not established.  The appeal is denied.



		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals








